—Judgment, *266Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 6, 1999, convicting defendant, after a jury trial, of manslaughter in the first degree, assault in the first degree and criminal possession of a weapon in the second degree, and sentencing him to consecutive terms of 12V2 to 25 years and 7V2 to 15 years and a concurrent term of 7V2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People disproved defendant’s justification defense beyond, a reasonable doubt. The evidence established, regardless of whether defendant was initially justified in using deadly physical force, such justification no longer existed when defendant shot his victims while they were unarmed and on the ground (see, People v Grey, 282 AD2d 544; People v Colecchia, 251 AD2d 5, lv denied 92 NY2d 895; People v Cox, 203 AD2d 7, lv denied 83 NY2d 1003).
We perceive no básis for a reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J.P., Tom, Andrias, Rubin and Buckley, JJ.